DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 8-10, 12, 14 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyaguchi (JP 2008-023622A).
Regarding claim 1, Miyaguchi discloses a drill guide (1) for a drill bit of a hand-held drill, the drill guide comprising: a mount (304, including a fixing bracket 3040 and a knob 3041, Figs. 1 and 2, p.3, 8th paragraph, translation. ) configured to couple to a non-rotating portion of the hand-held drill (H); a telescoping guard (2, 3) extending from the mount and configured to telescope into a retracted position from an extended position (Fig. 1); and a guide foot (204, 206, a guide cap and a cushion filter, 
Regarding claim 3, Miyaguchi discloses the telescoping guard includes an exterior guard (3) coupled to the mount and an interior guard (2) coupled to the guide foot (204, 206), and wherein the exterior guard has an inner diameter greater than an outer diameter of the interior guard such that the interior guard telescopes into the exterior guard.
Regarding claim 4, Miyaguchi discloses the guide foot includes a bushing (204) having an interior diameter matched to a diameter of the drill bit (Fig. 1), and wherein the drill bit passes through the bushing as the telescoping guard telescopes into the retracted position from the extended position.
Regarding claim 8, Miyaguchi discloses the mount is configured to coaxially align the telescoping guard and the guide foot with the drill bit. (Fig. 1)
Regarding claim 9, Miyaguchi discloses the mount is configured to clamp to a non-rotating collar of the hand-held drill. (Fig.1 and p.3, 8th paragraph, translation)
Regarding claim 10, Miyaguchi discloses a spring (301) configured to bias the telescoping guard toward the extended position. (p.3, third paragraph, translation)

Regarding claim 12, Miyaguchi discloses a drill guide (1) for a drill bit of a hand-held drill, the drill guide comprising: a mount (304) configured to couple to a non-rotating 
Regarding claim 14, Miyaguchi discloses the telescoping guard includes an exterior guard (3) coupled to the mount and an interior guard (2) coupled to the guide foot (204, 206), and wherein the exterior guard has an inner diameter greater than an outer diameter of the interior guard such that the interior guard telescopes into the exterior guard.
Regarding claim 18, Miyaguchi discloses a spring (301) configured to bias the telescoping guard toward the extended position.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bayona Salazar (WO 2014067497, hereinafter Salazar).
Regarding claim 1, Salazar discloses a drill guide for a drill bit of a hand-held drill, the drill guide comprising: a mount (1, 16, a coupling tube and a pressure clamp, respectively) configured to couple to a non-rotating portion of the hand-held drill; a telescoping guard (3, 11) extending from the mount and configured to telescope into a retracted position from an extended position; and a guide foot (12, a base) coupled to 
Regarding claim 2, Salazar discloses the telescoping guard includes an interior guard (3) coupled to the mount and an exterior guard (11) coupled to the guide foot, and wherein the exterior guard has an inner diameter greater than an outer diameter of the interior guard such that the interior guard telescopes into the exterior guard.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyaguchi in view of Clifton et al. (US 4,538,943).
Regarding claims 6 and 15, Miyaguchi does not disclose “the bushing is one of a plurality of different bushings configured to be interchangeably coupled to the guide foot, each of the plurality of different bushings having a different interior diameter to accommodate a differently-sized drill bit.”
Clifton discloses a nosepiece (10) including a drill motor adapter (14) attached to a housing (20) of a drill motor. The drill motor adapter is mated with a nosepiece housing (28) by thread (24). The nosepiece housing mates with threads (36) on a 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the bushing (204) of Miyaguchi to be a bushing adapter and receives drill bushing of various sizes, as taught by Clifton, to fit and guide various drill bit sizes.

Claims 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Miyaguchi in view of Yelton (US 6,146,066).
Regarding claims 11 and 19, Miyaguch does not disclose a spindle lock configured to selectively engage and lock a spindle of the hand-held drill.
Yelton discloses a dust collecting router (10) including a motor (16) with a rotating shaft (18). The rotating shaft has a hole (23). A locking pin (24) is slidably extended through a housing (11) of the router for holding the rotating shaft against rotation by the user. (Fig. 3, col. 2 lines 18-35)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the drill guide and a spindle of the hand-drill of Miyaguchi such that the drill guide has a locking pin slidably attached to the mount and the spindle has a hole for fitting the locking pin, as taught by Yelton, for locking the spindle to effectively changing the drill bit without causing injury to the operator due to the rotation of the drill bit.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Salazar in view of Miyaguchi.
Regarding claim 12, Salazar disclose a drill guide for a drill bit of a hand-held drill, the drill guide comprising: a mount (1, 16) configured to couple to a non-rotating portion of the hand-held drill; a telescoping guard (3, 11) extending from the mount and configured to telescope into a retracted position from an extended position; and a guide foot (12) coupled to the telescoping guard opposite the mount such that the drill guide enshrouds the drill bit when the telescoping guard is in the extended position. 
Salazar does not disclose “the guide foot including a bushing having an interior diameter matched to a diameter of the drill bit, and wherein the drill bit passes through the bushing as the telescoping guard telescopes into the retracted position from the extended position.”
Miyaguch discloses a drill guide (1) for a drill bit of a hand-held drill, the drill guide comprising: a guide foot (204, 206, a guide cap and a cushion filter, respectively, p. 2, last two paragraphs, translation) coupled to a telescoping guard (2, 3) opposite a mount (302). The guide foot includes a bushing (204, a guide cap) having an interior diameter matched to a diameter of the drill bit (Fig. 1), and wherein the drill bit passes through the bushing as the telescoping guard telescopes into the retracted position from the extended position.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the guide foot of Salazar to have a guide bushing, as taught by Miyaguch, for supporting and guiding the drill for accurately drilling a hole.

Regarding claim 13, Salazar in view of Miyaguchi discloses the telescoping guard includes an interior guard (3) coupled to the mount (1, 16) and an exterior guard (11) coupled to the guide foot (12), and wherein the exterior guard has an inner diameter greater than an outer diameter of the interior guard such that the interior guard telescopes into the exterior guard.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Salazar in view of Miyaguchi, and further in view of Yelton.
Regarding claim 20, Salazar in view of Miyaguchi teaches a drill guide for a drill bit of a hand-held drill, the drill guide comprising: a mount (1, 16) configured to couple to a non-rotating collar of the hand-held drill;; an interior guard (3) extending from the mount; an exterior guard (11) telescopically coupled around the interior guard; and a guide foot (12) coupled to the exterior guard and including a bushing (as taught by Miyaguchi) having an interior diameter matched to a diameter of the drill bit, wherein the exterior guard enshrouds the drill bit when the exterior guard is telescopically extended, and wherein the drill bit passes through the bushing when the exterior guard is telescopically retracted.
Salazar in view of Miyaguchi does not teach a spindle lock positioned on the mount and configured to selectively engage and lock a spindle of the hand-held drill.
Yelton discloses a dust collecting router (10) including a motor (16) with a rotating shaft (18). The rotating shaft has a hole (23). A locking pin (24) is slidably 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the drill guide and a spindle of the hand-drill of Salazar in view of Miyaguchi, such that the drill guide has a locking pin slidably attached to the mount and the spindle of a hand-held drill has a hole for fitting the locking pin, as taught by Yelton, for locking the spindle to effectively changing the drill bit without causing injury to the operator due to the rotation of the drill bit.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-4, 9-10 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 7-9, 11-2, and 16-20 of copending Application No. 17/070,856 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-4, 9-10 and 12 cites all the limitation that are cited in claims 1, 7-9, 11-2, and 16-20  of the copending (reference) application. Specifically, the claims of both applications cite "A drill guide for a drill bit of a hand-held drill, the drill guide comprising: a mount configured to couple to a non-rotating portion of the hand-held drill; a telescoping guard .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
Claims 5, 7 and 16-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 5 and 17, none of Miyaguchi, Salazar, Clifton, Yelton, alone or in combination, does not teach the bushing includes a chip breaker. It would not have been obvious to modify them to have the missing feature.
Regarding claims 7 and 16, none of Miyaguchi, Salazar, Clifton, Yelton, alone or in combination, does not teach each of the plurality of different bushings includes threads for interchangeably coupling to complementary threads of the guide foot. It would not have been obvious to modify them to have the missing feature.
Other prior art of record, alone or in combination, also does not teach every limitation of either one of claims above.	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHWEN-WEI SU whose telephone number is (571)272-4998. The examiner can normally be reached Monday-Friday 11 AM-7 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHWEN-WEI SU/Examiner, Art Unit 3722